EXAMINER’S AMENDMENT 

Authority for the following examiner’s amendment was provided by Applicant’s representative, Carl Pellegrini, on 1/3/2022. 
Please make the following changes to the claims filed on 10/28/2021: 


(Currently Amended) An information processing system comprising:
	a difference calculation apparatus configured to calculate a difference from a reference time and a time in an information processing apparatus; and
	a log information generation apparatus; wherein the log information generation apparatus includes a memory for storing instructions; and a processor connected to the memory and configured to execute the instructions to:
		provide time information, the time information including a time in the log information generation apparatus and communication start information, to the difference calculation apparatus, the difference calculation apparatus receiving the time information and calculating a difference between the time included in the received time information and the reference time;
		receive difference information transmitted by the difference calculation apparatus, the difference information representing a difference between the reference time and the time received by the difference  calculation apparatus; 
		synchronize a time in the log information generation apparatus to the reference time by using the received difference information; and
a communication processing with content of  the communication processing, the occurrence time measured in the log information generation apparatus, and
	the difference calculation apparatus also receives another time information from another log information generation apparatus, the other time information including a time in the other log information generation apparatus and another communication start information, and sets, to the reference time, the time included in the time information received from the log information generation apparatus in response to determining that the time information received from the log information generation apparatus  includes communication start information and the time of receiving the time information is earlier than the time of receiving the other time information.

 (Canceled)

 (Currently Amended) The information processing system according to claim 1, further comprising:
	the processor is configured to execute the instructions to:
	determine whether or not communication information received via a communication network is the information for specifying the identifier of communication destination; and
	provide the time information when the communication information is determined to be the information for specifying the identifier of communication destination.

(Previously Presented) The information processing system according to claim 3, wherein
the processor is configured to execute the instructions to:

	provide the time information when the communication information is determined to be the broadcast information.

(Previously Presented) The information processing system according to claim 1, wherein 
	the processor is configured to execute the instructions to
	provide the time information including the time in the log information generation apparatus and an apparatus identifier of the information processing apparatus transmitting the information for specifying the identifier of communication destination.

6. – 9.  (Canceled)


(Currently Amended) An information processing method comprising:
	providing time information including a time in a log information generation apparatus to a difference calculation apparatus, the time information being information for specifying an identifier of a communication destination, the difference calculation apparatus receiving the time information and calculating a difference between a time included in the  received time information and a reference time; 
	receiving difference information transmitted by the difference calculation apparatus, the difference information representing a difference between the reference time and a time received by the difference calculation apparatus; 

	generating log information associating an occurrence time of a communication processing with content of  the communication processing, the occurrence time measured in the log information generation apparatus, wherein
	wherein the difference calculation apparatus also receives another time information from another log information generation apparatus, the other time information including a time in the other log information generation apparatus and another communication start information, and sets, to the reference time, the time included in the time information received from the log information generation apparatus in response to determining that the time information received from the log information generation apparatus includes communication start information and the time of receiving the time information is earlier than the time of receiving the other time information.

(Currently Amended) A non-transitory recording medium storing an information processing program, the program causing a computer to  execute:
	a time provision function configured to provide time information including a time in a log information generation apparatus to a difference calculation apparatus, the time information being information for specifying an identifier of a communication destination, the difference calculation apparatus receiving the time information and calculating a difference between a time included in the  received time information and a reference time; and
	a function configured to receive difference information transmitted by the difference calculation apparatus, the difference information representing a difference between the reference time and a time received by the difference calculation apparatus; 

	a log information generation function configured to generate log information associating an occurrence time of a communication processing with content of  the communication processing, the occurrence time measured in the log information generation apparatus, wherein
	the difference calculation apparatus also receives another time information from another log information generation apparatus, the other time information including a time in the other log information generation apparatus and another communication start information, and sets, to the reference time, the time included in the time information received from the log information generation apparatus in response to determining that the time information received from the log information generation apparatus includes communication start information and the time of receiving the time information is earlier than the time of receiving the other time information.

	12.	(Cancelled)	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459